RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-5702-16T1

STATE OF NEW JERSEY
IN THE INTEREST OF T.D.
____________________________

                 Argued October 15, 2018 – Decided October 30, 2018

                 Before Judges Messano and Fasciale.

                 On appeal from Superior Court of New Jersey,
                 Chancery Division, Family Part, Somerset County,
                 Docket No. FJ-18-0301-17.

                 Stephanie P. Tettemer argued the cause for appellant
                 T.D.

                 Paul H. Heinzel, Assistant Prosecutor, argued the cause
                 for respondent State of New Jersey (Michael H.
                 Robertson, Somerset County Prosecutor, attorney; Paul
                 H. Heinzel, of counsel and on the brief).

PER CURIAM

       After pleading guilty, T.D. – who was almost seventeen years old at the

time of the incidents – appeals from three juvenile adjudications for acts that, if

committed as an adult, would constitute first-degree aggravated sexual assault,

N.J.S.A. 2C:14-2(a)(1); second-degree sexual assault, N.J.S.A. 2C:14-2(b); and
third-degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(1). We

affirm.

       The plea agreement contemplated that T.D. would register under Megan's

Law.1 At the dispositional hearing, the judge followed the agreement and

imposed that requirement. T.D. then underwent a psychological evaluation to

perform a risk assessment and develop a treatment plan. After the disposition,

T.D's counsel received the doctor's report. The doctor opined that T.D. was at

a low-risk to reoffend, recommended a treatment plan, and concluded T.D.'s

prognosis was good.

       T.D. then filed a motion before the judge seeking reconsideration of the

requirement that he register under Megan's Law. As part of that motion, T.D.'s

counsel certified that the doctor offered new evidence, and urged the judge to

eliminate the registration requirement of the sentence. The judge correctly

declined to hear the motion because of this pending appeal. We then denied

T.D.'s request for a stay.

       On appeal, defendant raises the following arguments:

              POINT I
              JUVENILE JUSTICE CODE MEGAN'S LAW
              PROVISIONS VIOLATE THE LEGISLATIVE
              INTENT OF REHABILITATION AS THE PRIMARY

1
    N.J.S.A. 2C:7-1 to -23.
                                                                       A-5702-16T1
                                       2
            PURPOSE OF THE NEW JERSEY JUVENILE
            JUSTICE CODE.

            POINT II
            MANDATORY     LIFETIME    REGISTRATION
            REQUIREMENTS FOR JUVENILES BASED UPON
            AGE ARE UNCONSTITUTIONAL.

            POINT III
            THE DENIAL TO T.D. OF ANY OPPORTUNITY
            FOR A HEARING AFTER FIFTEEN YEARS OF
            SUPERVISION, PRIOR TO BEING REQUIRED TO
            REGISTER FOR LIFE AND BE SUPERVISED OR
            SANCTIONED FOR NON-COMPLIANCE, IS
            CRUEL AND UNUSUAL PUNISHMENT IN
            VIOLATION OF THE FEDERAL AND STATE
            CONSTITUTIONS.

            POINT IV
            THE     DISPROPORTIONATE   PUNISHMENT
            IMPOSED DENIES THIS JUVENILE PROPER
            CONSIDERATION    OF   ITS YOUTH   AND
            ATTENDANT CONSIDERATIONS.

      The crux of these contentions challenges the constitutionality of N.J.S.A.

2C:7-2(g)'s permanent lifetime registration and notification requirements as

applied to juvenile offenders. N.J.S.A. 2C:7-2(g) provides:

            A person required to register under this section who has
            been convicted of, adjudicated delinquent, or acquitted
            by reason of insanity for more than one sex offense as
            defined in subsection b. of this section or who has been
            convicted of, adjudicated delinquent, or acquitted by
            reason of insanity for aggravated sexual assault
            pursuant to subsection a. of [N.J.S.A.] 2C:14-2 or
            sexual assault pursuant to paragraph (1) of subsection

                                                                        A-5702-16T1
                                       3
            c. of [N.J.S.A.] 2C:14-2 is not eligible under subsection
            f. of this section to make application to the Superior
            Court of this State to terminate the registration
            obligation.

Since the filing of T.D.'s appeal, our Supreme Court issued its decision in In re

State ex rel. C.K., 233 N.J. 44 (2018). In C.K., the Court concluded that

"subsection (g)'s lifetime registration and notification requirements as applied

to juveniles violate the substantive due process guarantee of Article I, Paragraph

1 of the New Jersey Constitution." Id. at 48.

      The parties agree that C.K. renders T.D.'s argument as to subsection (g)

moot. T.D. acknowledges, as the Court stated in C.K., that under N.J.S.A. 2C:7-

2(f), he is not entitled to release from his registration and notification

requirements unless a Superior Court judge is "persuaded that he has been

offense-free and does not likely pose a societal risk after a fifteen-year look-

back period." C.K., 233 N.J. at 48. Therefore, the parties concede that T.D. has

an opportunity in the future to seek termination of the Megan's Law

requirements under N.J.S.A. 2C:7-2(f).

      T.D. however, urges us to consider the reconsideration motion that the

judge declined to hear. He maintains that the doctor's report provides new

evidence that should relieve him now of his Megan's Law obligations. T.D.

contends that Megan's Law is otherwise unconstitutional "on the basis of its

                                                                          A-5702-16T1
                                        4
punitive aspects." We decline to adjudicate his motion in the first instance. C.K.

resolves T.D.'s appeal to us. As for his reconsideration motion, he may renew

his arguments before the Law Division judge.

      Affirmed.




                                                                          A-5702-16T1
                                        5